          Case 2:20-cv-02156-APG-NJK Document 33 Filed 03/25/21 Page 1 of 2




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
     WELLS FARGO BANK, N.A.,
 8                                                         Case No.: 2:20-cv-02156-APG-NJK
               Plaintiff(s),
 9                                                                        Order
     v.
10                                                                   [Docket No. 32]
     FIDELITY NATIONAL TITLE GROUP,
11   INC., et al.,
12             Defendant(s).
13         Pending before the Court is a stipulation to extend the expert disclosure deadline and
14 subsequent deadlines in the scheduling order by 30 days. Docket No. 32. A request to extend
15 deadlines requires a showing of good cause, Local Rule 26-3, which turns on whether those
16 deadlines cannot reasonably be met despite the diligence of the party or parties seeking the
17 extension, Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Diligence
18 is entirely lacking here. The parties were ordered to provide initial disclosures by February 26,
19 2021, but have violated that order. Docket No. 32 at 2-3. Discovery propounded nearly three
20 months ago by Fidelity National, including interrogatories and requests for production, remains
21 almost entirely unanswered. See id.1 No further discovery efforts have been identified.2 As
22
23
           1
               Responses were provided only for requests for admission.
24
          2
            The parties have been discussing a stipulation to stay discovery. See id. at 3. Although
25 no order has issued allowing a stay of discovery, it appears the parties have granted one to
   themselves while they have been discussing the issue. Of course, any stipulation to stay discovery
26 requires judicial approval. See, e.g., Fed. R. Civ. P. 29(b) (discovery-related agreements require
   Court approval to the extent they interfere with discovery deadlines). Parties are required to
27 proceed with discovery with appropriate diligence notwithstanding that such a stipulation is being
   contemplated or has even been filed. See, e.g., Willemijn Houdstermaatschaapij BV v. Apollo
28 Comp. Inc., 707 F. Supp. 1429, 1441 (D. Del. 1989).

                                                    1
          Case 2:20-cv-02156-APG-NJK Document 33 Filed 03/25/21 Page 2 of 2




 1 effectively no discovery has taken place to date, the Court is unable to find that the expert
 2 disclosure deadline as currently set could not be met through the exercise of reasonable diligence.
 3         In short, the basic diligence required for the showing of good cause necessary to obtain an
 4 extension is lacking here. As a one-time courtesy to the parties, however, the Court will extend
 5 the expert disclosure deadline by one week to April 1, 2021. All other deadlines in the scheduling
 6 order remain unchanged. Consistent with the above, the stipulation to extend is GRANTED in
 7 part and DENIED in part.
 8         IT IS SO ORDERED.
 9         Dated: March 25, 2021
10                                                              ______________________________
                                                                Nancy J. Koppe
11                                                              United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
